          Case 2:20-cv-02053-TC Document 63 Filed 01/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

STEPHEN EPPLEY,                               )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Case No. 2:20-cv-2053-TC
                                              )
SAFC BIOSCIENCES, INC.,                       )
                                              )
                       Defendant.             )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW Plaintiff and Defendant, by and through counsel, and stipulate that this

action shall be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, each party to bear his/its own costs and fees.




                                                  1
Case 2:20-cv-02053-TC Document 63 Filed 01/22/21 Page 2 of 2




                                 HOLMAN SCHIAVONE, LLC

                                 /s/ Brandon L. Corl
                                 Anne Schiavone, KS Bar# 19669
                                 Brandon Corl, KS Bar #23043
                                 4600 Madison Avenue, Suite 810
                                 Kansas City, Missouri 64112
                                 Telephone: 816.283.8738
                                 Facsimile: 816.283.8739
                                 aschiavone@hslawllc.com
                                 bcorl@hslawllc.com
                                 ATTORNEYS FOR PLAINTIFF



                                 ARMSTRONG TEASDALE LLP

                                 /s/ Tyson H. Ketchum
                                 Tyson H. Ketchum KS Bar #21129
                                 2345 Grand Boulevard, Suite 1500
                                 Kansas City, Missouri 64108-2617
                                 816.221.3420
                                 816.221.0786 (facsimile)
                                 tketchum@atllp.com

                                 Brittney Herron (pro hac vice)
                                 Travis Kearbey (pro hac vice)
                                 7700 Forsyth Blvd, Suite 1800
                                 St. Louis, Missouri 63105
                                 314.621.5070
                                 314.621.5062 (facsimile)
                                 bherron@atllp.com
                                 tkearbey@atllp.com

                                 ATTORNEY FOR DEFENDANT
                                 SAFC BIOSCIENCES, INC.




                             2
